Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-6 are currently pending in the application; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation, in lines 14-15 of claim 1, “the transmission box further provided with rotary sealing devices” is confusing and/or not in accord with the description provided in applicant’s written description, since it recites plural sealing devices, while 
In line 4 of claim 2, the recitation “matched with” is indefinite; it is not clear what is meant by this language.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Piefenbrink et al., U.S. Patent No. 5,340,199 (“Piefenbrink”) in view of Birrer, U.S. Patent No. 3,695,717, Taylor et al., U.S. Patent No. 3,799,615 (“Taylor”), and Trent, U.S. Patent No. 3,356,167.
Piefenbrink discloses a tunneling machine having a rack (e.g., base frame 6; Fig. 1) provided with a crawler track unit (see crawler chassis 7) and an area carrying a hydraulic power unit (i.e., aggregate 26, having supply and/or drive units; see col. 7, lines 43-48).  A transmission box (i.e., a “gear box”; see col. 7, lines 35-37) is arranged on the rack and includes two input shafts (one for each of a plurality of hydraulic drive motors 5; see col. 6, line 65 - col. 7, line 1) and one output shaft for driving a cantilever disc (i.e., rotatable head 4).  Four cantilevers (arms 31, 32, 33, and 51) are hinged to the cantilever disc 4 and can be pivoted via cantilever driving motors (cylinder-piston 
In the same field of endeavor, Birrer discloses a tunneling machine having arms (see frames 17-18 in Figs. 1-2) and teaches providing each arm with rotating hobs (cutter heads 19) that are actively rotated via hydraulic motors (see col. 1, lines 39-42).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Birrer, to provide the Piefenbrink rotating hobs as actively rotated hobs via hydraulic motors, in order to increase the cutting action obtainable by the Piefenbrink cantilevers.
Piefenbrink further does not specifically disclose a high-pressure abrasive jet generation system or rotary sealing devices, as recited in claim 1.
In the same field of endeavor, Taylor discloses a tunneling machine having a rotating carrier 14 which, in turn, rotatably supports a cutter unit 17 and a mounting head 18 (see Fig. 3).  Taylor teaches providing a high-pressure abrasive jet generation system (see, e.g., pump 32 and jet nozzles 27a, 27b on the cutter unit 17) and further teaches supplying the rotating cutter unit 17 with both hydraulic fluid (via conduits 28a, 28b) and water for the jets 27a, 27b (via conduit 33) by means of a rotary seal or seals (see the flow path for the conduits 28a, 28b, and 33 shown in Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Taylor, to provide the 
Piefenbrink further does not specifically disclose planetary reduction mechanisms, as recited in claim 1.
In the same field of endeavor, Trent discloses a tunneling machine having a rotating ring 50 (see, e.g., Fig. 2) with a ring gear 60 that is engaged by drive gears 62, each of the drive gears being rotatably driven by a hydraulic motor 64 via a planetary reduction mechanism (planetary-type drive transmission 66).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Trent, to provide the Piefenbrink device with planetary reduction mechanisms in association with each of the hydraulic drive motors, in order to reduce rotation speed and increase the torque of the drive.
With respect to claims 2-3, Taylor further teaches providing a sealing shaft (e.g., the portion of the cutter unit 17 that extends within the carrier 14 and/or the portion of the carrier 14 that extends within the rear housing portion - i.e., the portion to the right in Fig. 3) and a second shell surrounding one or both of these sealing shafts.  Taylor further teaches providing hydraulic oil inlet and return flow channels (e.g., the conduits 31a, 31b and/or the passages connected therewith; see Fig. 3) and an abrasive liquid flow channel (e.g., the conduit 33 and/or the passages connected therewith) and sealing rings isolating each channel (see Fig. 3).

Allowable Subject Matter
10.	Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kogler et al. discloses a tunneling machine having multiple cantilever arms pivotably mounted on a rotating support.  Tabor, Bessac, Hagimoto et al., Fikse, and Kondo et al. disclose tunneling machines having rotary seal/distributer arrangements.  Book discloses a tunneling machine having high-velocity liquid jets.   Krabbe and Nakakuro disclose tunneling machines with planetary reduction mechanisms.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
June 30, 2021